DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07 August 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because two of the cited foreign patent prior art references fail to have at least an English abstract.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
In addition, Applicant has cited a French Preliminary Search Report citing prior art documents.  Copies for all of these documents have not been submitted for consideration by the Examiner, and as such, any document cited is not considered by the Examiner unless a copy is formally submitted associated with the proper information disclosure statement form.




Drawings
The drawings filed 07 August 2019 are objected to under 37 CFR 1.83(a) because instant Fig. 2 fails to show all the necessary details as described in the specification.  It appears that, in other previous filings, including Applicant’s foreign priority document, indicates a complete depiction of all the elements that are lacking in the instant filed Fig. 2 drawing.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 employs the term “approximately” in regards to the refractive index of the optical cylinder, the gaseous medium and liquid medium, as well as the angle of incidence.  The term “approximately” is not explicitly defined within the instant disclosure, thus leading to potential clarity issues regarding the recited values.  The Examiner suggests the removal of the term “approximately” entirely, or replace with language “at least” or some similar language providing clarity. Appropriate correction is required.
Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The closest prior art reference to the claimed invention is U.S. 8,363,436 to Mentzer et al., which discloses many of the claimed elements of an optical probe suitable for measuring the level of a liquid in a tank, however, does not disclose the recited “mirrors” and their functional capabilities/configurations recited in instant independent claim 1, in combination with the optical cylinder.
Claim 8 contains allowable subject matter, however, is objected to.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to claim 8.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861